Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7 and 8 are objected to because of the following informalities: 
Claim 1: a colon punctuation mark should be present after the term “comprising” in line 2 and terms “configured to” in line 9.
Claim 1: a closing parenthesis should be present after the terms “user interface (UI” in line 13.
Claim 7: the term “application” in line 1 should be preceded by ‘the’ to clearly reference “the application” of claim 6.
Claim 8: a colon punctuation mark should be present after the terms “cause the apparatus to” in lines 6-7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2018/0247241 to Avrahami et al. (hereinafter Avrahami).
Per claim 1, Avrahami discloses a computer-implemented method (see figures), comprising:
receiving labeled training data (fig. 4, items 401-403; fig. 1, item 110 and fig. 2, item 210…activity engine receives labeled training data; ¶57-67…pattern module 233 labels and categorizes information, including different events and associated actions, messages and/or commands received from client devices) comprising 
data describing human interface device (HID) activity (fig. 2, item 207 and ¶28,49…monitoring software can collect information about user’s digital interactions, i.e., user’s computer usage, machine interactions, etc.) at a first computing device (fig. 1, item 110 and fig. 2, item 210…activity engine; fig. 7, item 705…computing device having the activity engine 775), and 
data identifying user activity occurring at the first computing device (fig. 7, item 780…activity detector; ¶57-67…information collected from client devices about user activity are identified/categorized/labeled by pattern module 233, such as different events and associated actions, messages and/or commands) when the HID activity took place at the first computing device (¶57-67…system can automatically mark and the user modify/correct or manually mark activities, time periods, locations, etc., when the computer usage or machine interactions takes place at the client devices, the markings being labels and/or categories to indicate the activities being associated with a first pattern (work) and a second pattern (break));
training a machine learning model using the labeled training data (fig. 4… training phase to generate customized transition model at step 405; fig. 6, items 605-620; ¶5, 27, 44,65,98,99,108,145…a customized transition model for users is generated by machine learning on the training data, training data including user behavior/interactions on the computer); and
deploying the machine learning model (fig. 4…activity phase with the customized transition model deployed; fig. 6, item 625 and ¶145… system manages access to non-work related usage of digital resources on users devices based on the trained customized transition model) to a second computing device (fig. 1, items 105a-d; fig. 4, item 413, fig. 6, item 625 and ¶55…device manager 215 coordinates the implementation of plan across multiple user devices based on the customized transition model being able to restrict access to applications on client devices; ¶55…user’s behavior could have been monitored on a first user device, e.g., workstation, and the restricting of access determined by the customized transition model can be implement on another user device, e.g., a smart phone, that can be different from the first user device; ), the machine learning model configured to 
receive data describing HID activity at the second computing device (fig. 4, item 407 and ¶49,104…user activity information gathered including pinpoint data, i.e., user’s computer usage, machine interactions, etc.; fig. 1, items 105a-n and ¶37-38, 55…client devices collect activity information and provide collected activity information to activity engine), 
identify user activity occurring at the second computing device based upon the data describing the HID activity at the second computing device (fig. 4, items 409 and 411; ¶111…detecting activities associated with break/work transition by applying the labeling/categorization of the pattern module 233; fig. 1, items 105a-n and ¶37-38, 55…client devices collect activity information and provide collected activity information to activity engine to identify user activity on those client devices), and
cause a user interface (UI to be presented at the second computing device (fig. 7, item 740…alert output to display; fig. 7, item 735…user interface; fig. 5, items 550 and 560 and ¶86, 138…alert displayed on user’s client device interface alerting user for restricted access or blocking of digital resource and also giving user capability to manually override the alert; ¶98, 115…user interface also allows user to associate/dissociate learned context factors to further customize productivity plan), the UI identifying one or more features of the second computing device (¶23, 134-138…based on policy, specific features such as applications, software or a website, on client device can be restricted access or blocked, with an alert displayed to the user to that effect, where the user can subsequently override the alert if he/she chooses to gain access), the one or more features selected based upon the identified user activity occurring at the second computing device (¶55, 76, 123-125…specific features such as applications, software or a website, selected to be blocked or have restricted access is based on detected of user activity on user’s current device).
Per claim 2, Avrahami discloses claim 1, further disclosing the machine learning model is further configured to cause an operational characteristic of the second computing device to be adjusted based upon the identified user activity (fig. 5, items 535 and 550…blocking or restricting access to a specific digital resource on user device is causing operational characteristic of user device to be adjusted; ¶55…example: ”productivity plan is customized is to block access to a social networking site on a user' device and allow access on a laptop computer when the machine-learning detects that access to the social networking site on the laptop is work related and/or improves productivity”).
Per claim 3, Avrahami discloses claim 1, further disclosing the machine learning model is further configured to cause an operational characteristic of the second computing device to be adjusted based upon an absence of user activity (fig. 5, items 535 and 550…blocking or restricting access to a specific digital resource on user device is based on monitored/identified user activity causing operational characteristic of user device to be adjusted; ¶58…label/categorization of user activity can include “not social”, “no-short” break, on break thus not work, at work thus not break, etc.).
Per claim 4, Avrahami discloses claim 1, further disclosing the labeled training data further comprises timestamps identifying time periods during which the HID activity at the first computing device took place (¶57… “the pattern module 233 labels and categorizes different events and associate actions, messages, and/or commands… the user can mark activities, time periods, locations, etc. with labels and/or categorizes to indicate the first pattern and the second pattern. In some examples, the system 200 marks activities as associated with the first pattern and second pattern, and the user may modify or change the system's markings to provide feedback or error correct”; ¶106…”In an example training data set, the user may be prompted to label time periods to categorize information (e.g., digital resource usage) with the first pattern and/or the second pattern.”).
Per claim 6, Avrahami discloses claim 1, further disclosing the data identifying the user activity occurring at the first computing device when the HID activity took place at the first computing device is obtained by an application executing on the first computing device (¶49… monitoring software can collect information about the user's digital interactions. For example, the monitoring software can receive a user's computer usage, machine interactions, communication patterns, scheduling information, etc.).
Per claim 8, Avrahami discloses an apparatus (¶167-169…apparatus for performing the operations described; fig. 7 and ¶152…computing device), comprising:
one or more processors (fig. 7, item 710...processor);
a display (fig. 7, item 740 and ¶150…output device/interface may include a display);
one or human interface devices (HIDs) (fig. 7, item 735 and ¶149…input/user interface such as keyboard, touchscreen interface, pointer/cursor control, etc.); and
at least one computer storage medium having computer executable instructions stored thereon which, when executed by the one or more processors (fig. 7, item 715 and ¶148, 167-168), cause the apparatus to
receive data describing HID activity at the apparatus (fig. 4, item 407 and ¶49,104…user activity information gathered including pinpoint data, i.e., user’s computer usage, machine interactions, etc.),
execute a machine learning model (fig. 4… training phase generates customized transition model at step 405; fig. 6, items 605-620; ¶5, 27, 44,65,98,99,108,145…a customized transition model for users is generated by machine learning on the training data, training data including user behavior/interactions on the computer; fig. 4…activity phase with the customized transition model deployed/executed; fig. 6, item 625 and ¶145… system manages access to non-work related usage of digital resources on users devices based on the trained customized transition model) to identify a user activity occurring at the apparatus based upon the data describing the HID activity at the apparatus (fig. 4, items 409 and 411; ¶111…detecting activities associated with break/work transition by applying the labeling/categorization of the pattern module 233), and
cause a user interface (UI) to be presented on the display (fig. 7, item 740…alert output to display; fig. 7, item 735…user interface; fig. 5, items 550 and 560 and ¶86, 138…alert displayed on user’s client device interface alerting user for restricted access or blocking of digital resource and also giving user capability to manually override the alert; ¶98, 115…user interface also allows user to associate/dissociate learned context factors to further customize productivity plan), the UI identifying one or more features of the apparatus (¶23, 134-138…based on policy, specific features such as applications, software or a website, on client device can be restricted access or blocked, with an alert displayed to the user to that effect, where the user can subsequently override the alert if he/she chooses to gain access) selected based upon the identified user activity occurring at the apparatus (¶55, 76, 123-125…specific features such as applications, software or a website, selected to be blocked or have restricted access is based on detected of user activity on user’s current device).
Per claim 9, Avrahami discloses claim 8, further disclosing the at least one computer storage medium stores further computer executable instructions which, when executed by the one or more processors, adjust an operational characteristic of the apparatus selected based upon the identified user activity (fig. 5, items 535 and 550…blocking or restricting access to a specific digital resource on user device is causing operational characteristic of user device to be adjusted; ¶55…example: ”productivity plan is customized is to block access to a social networking site on a user' device and allow access on a laptop computer when the machine-learning detects that access to the social networking site on the laptop is work related and/or improves productivity”).
Per claim 10, Avrahami discloses claim 8, further disclosing the machine learning model is further configured to cause an operational characteristic of the second computing device to be adjusted based upon an absence of user activity (¶58…label/categorization of activity can include “not social”, “no-short” break, on break thus not work, at work thus not break, etc.).
Per claim 11, Avrahami discloses claim 8, further disclosing the machine learning model is trained with labeled training data (fig. 4, items 401-403; fig. 1, item 110 and fig. 2, item 210…activity engine receives labeled training data; ¶57-67…pattern module 233 labels and categorizes information, including different events and associated actions, messages and/or commands received from client devices) comprising data describing HID activity (fig. 2, item 207 and ¶28,49…monitoring software can collect information about user’s digital interactions, i.e., user’s computer usage, machine interactions, etc.) at a computing device (fig. 1, item 105a-d and ¶37…client devices collect information to provide to activity engine of fig. 2, item 210 and for labeling and training) and data identifying user activity occurring at the computing device (¶57-67…information collected from client devices about user activity are identified/categorized/labeled by pattern module 233, such as different events and associated actions, messages and/or commands) when the HID activity occurred (¶57-67…system can automatically mark and the user modify/correct or manually mark activities, time periods, locations, etc., when the computer usage or machine interactions takes place at the client devices, the markings being labels and/or categories to indicate the activities being associated with a first pattern (work) and a second pattern (break)).
Per claim 12, Avrahami discloses claim 11, further disclosing the labeled training data further comprises timestamps identifying a time period during which the HID activity occurred (¶57… “the pattern module 233 labels and categorizes different events and associate actions, messages, and/or commands… the user can mark activities, time periods, locations, etc. with labels and/or categorizes to indicate the first pattern and the second pattern. In some examples, the system 200 marks activities as associated with the first pattern and second pattern, and the user may modify or change the system's markings to provide feedback or error correct”; ¶106…”In an example training data set, the user may be prompted to label time periods to categorize information (e.g., digital resource usage) with the first pattern and/or the second pattern.”).
Per claim 15, Avrahami discloses at least one computer storage medium (fig. 7, item 715 and ¶148, 167-168) having computer executable instructions stored thereon which, when executed by one or more processors (fig. 7, item 710 and ¶152…computing device has processor) of a first computing device (fig. 1, item 110 and fig. 2, item 210; fig.7, item 775…activity engine run on a computing device), cause the first computing device to: detect HID activity at the first computing device (fig. 7, item 780…activity detector; fig. 2, item 207 and ¶28,49…monitoring software can collect information about user’s digital interactions, i.e., user’s computer usage, machine interactions, etc.; fig. 2, item 233 and ¶57-67…information collected from client devices about user activity are detected/received by the activity engine and identified/categorized/labeled by pattern module 233, such as different events and associated actions, messages and/or commands); execute a machine learning model (fig. 2, item 237 and ¶56…customized transition model generated by activity engine using machine learning) to identify a user activity taking place at the first computing device based upon the HID activity at the first computing device (fig. 4… training phase to generate customized transition model at step 405; fig. 6, items 605-620; ¶5, 27, 44,65,98,99,108,145…a customized transition model for users is generated by machine learning on the training data, training data including user behavior/interactions on the computer; fig. 4…activity phase with the customized transition model deployed; fig. 6, item 625 and ¶145… system manages access to non-work related usage of digital resources on users devices based on the trained customized transition model); and cause a user interface (UI) to be presented by the first computing device (fig. 7, item 740…alert output to display; fig. 7, item 735…user interface; fig. 5, items 550 and 560 and ¶86, 138…alert displayed on user’s client device interface alerting user for restricted access or blocking of digital resource and also giving user capability to manually override the alert via user interface; ¶98, 115…user interface also allows user to associate/dissociate learned context factors to further customize productivity plan), the UI identifying one or more features of the first computing device (¶23, 134-138…based on policy, specific features such as applications, software or a website, on client device can be restricted access or blocked, with an alert displayed to the user to that effect, where the user can subsequently override the alert if he/she chooses to gain access), the features of the first computing device being selected based upon the identified user activity (¶55, 76, 123-125…specific features such as applications, software or a website, selected to be blocked or have restricted access is based on detected user activity on user’s current device). 
Per claim 16, Avrahami discloses claim 15, further disclosing storing further computer executable instructions which, when executed by the one or more processors, adjust an operational characteristic of the first computing device, the operational characteristic being selected based upon the identified user activity (fig. 5, items 535 and 550…blocking or restricting access to a specific digital resource on user device is causing operational characteristic of user device to be adjusted; ¶55…example: ”productivity plan is customized is to block access to a social networking site on a user' device and allow access on a laptop computer when the machine-learning detects that access to the social networking site on the laptop is work related and/or improves productivity”).
Per claim 17, Avrahami discloses claim 15, further disclosing the machine learning model is further configured to cause an operational characteristic of the second computing device to be adjusted based upon an absence of user activity (fig. 5, items 535 and 550…blocking or restricting access to a specific digital resource on user device, e.g., the first computing device, is based on monitored/identified user activity causing operational characteristic of user device to be adjusted; ¶58…label/categorization of user activity can include “not social”, “no-short” break, on break thus not work, at work thus not break, etc.; ¶55…access to digital resources can be controlled across multiple devices associated with user, such as a second computing device, for example blocking access on both a user workstation, laptop and smartphone).
Per claim 18, Avrahami discloses claim 15, further disclosing the machine learning model is trained with labeled training data (fig. 4, items 401-403; fig. 1, item 110 and fig. 2, item 210…activity engine receives labeled training data; ¶57-67…pattern module 233 labels and categorizes information, including different events and associated actions, messages and/or commands received from client devices) comprising data identifying HID activity (fig. 2, item 207 and ¶28,49…monitoring software can collect information about user’s digital interactions, i.e., user’s computer usage, machine interactions, etc.) at a second computing device (fig. 1, items 105a-n and ¶37-38, 55…client devices collect information and provide collected information to activity engine) and data identifying user activity occurring during a period of time that the HID activity occurred at the second computing device (¶57… “the pattern module 233 labels and categorizes different events and associate actions, messages, and/or commands… the user can mark activities, time periods, locations, etc. with labels and/or categorizes to indicate the first pattern and the second pattern. In some examples, the system 200 marks activities as associated with the first pattern and second pattern, and the user may modify or change the system's markings to provide feedback or error correct”; ¶106…”In an example training data set, the user may be prompted to label time periods to categorize information (e.g., digital resource usage) with the first pattern and/or the second pattern.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13, 14, 19 and 20 are rejected under 35 USC 103 as being unpatentable over Avrahami in view of US Pat. Pub. No. 9,098,174 to Charytoniuk et al. (hereinafter Charytoniuk).
Avrahami discloses claims 1, 6, 11 and 18.  Avrahami further discloses the data identifying the user activity occurring at the computing device identifies a website presented by web browser application (¶23…identified user activity with labels/categorization associated with second pattern (break) includes access to particular websites user accesses, accessibility intrinsically via a web browser; ¶64-65, 75, 78, 83, 111, 121, 125… data to identify user activities includes websites visited on user device; ¶23, 101, 111, 127, 134…block/restrict access to specific websites such as online shopping or social networking websites).
Avrahami does not expressly disclose, but Charytoniuk does teach: a web browser plug-in executing within a web browser application executing on the computing device (Charytoniuk: col. 2, ln 47-65 and col. 7, lns 44+...browser plug-ins executing within a web browser can monitor user activity in browser, including specific times of day particular user activity occurs) and the machine learning model is trained using Boosted Decision Trees (Charytoniuk: col. 9, lns 32+: Boosted Decision Trees are well-known machine learning technique to model user behavior, such as user’s behavior in a browser).
 Avrahami and Charytoniuk are analogous art because they are from similar problem solving area in monitoring and modeling user activity associated with a web browser.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply in Avrahami, user activity monitoring using a plug-in within the browser, as well as training a machine learning model using Boosted Decision Trees.
The suggestion/motivation for doing so would have been plug-ins are well-known and established mechanisms to add functionality to a standard browser, such as tracking user activity within the browser.  Similarly, Charytoniuk teaches Boosted .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to generating a machine learning model of user activity on a computing device and adjusting operational characteristics of the computing device based on the model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALAN CHEN/Primary Examiner, Art Unit 2125